DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Amendments to the Drawings filed 24 January 2022 are accepted and entered. 
However, the drawings are still objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 3: suggests a centrifugal or regenerative pump may be used instead of a gear pump, but Figs 1-2 only show a gear pump; the lack of depiction is important because:
a gear pump is a positive displacement pump, which often requires some bypass arrangement for pressure control (as is provided by valve 114 in the Figures). However, a centrifugal pump does not require such bypass and valving for pressure control and it is unclear from Applicant’s disclosure and Drawings whether the centrifugal and regenerative pump embodiments claimed would be implemented with or without the disclosed/drawn valve 114 and associated bypass arrangement (also claimed in claim 4).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 

Specification
Amendments to the Specification filed 24 January 2022 are entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1, the recitation “the switching valve configured to actuate between fluid communication with to select between the first flow line fluid communication with and the main flow line” is not idiomatic English and it is unclear what is being claimed. For examination purposes, the limitation is interpreted as --the switching valve configured to actuate between being in fluid communication with the first flow line and being in fluid communication with the main flow line--. 
Claims 2-10 are also rejected for dependence on the rejected claim above.
Regarding Claim 6, the recitation(s) of “the first position” and “the second position” of the switching valve renders the claim indefinite because they lack antecedent basis in the claims. Furthermore, claim 6 
Regarding claim 10, the recitation(s) “a second position” of the switching valve renders the claim indefinite because it lacks antecedent basis in the claims; there being no “first position” of the switching valve claimed in the dependency chain (Claim 10 depending from claim 9, which depends from claim 1; claims 1 and 9 not mentioning any switching valve positions). It is unclear whether the dependency is in error of whether a first position of the switching valve was erroneously omitted. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 6, the claim currently depends from itself, which is improper because a dependent claim must further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 is/are under 35 U.S.C. 102(a)(1) as being anticipated by Brocard 8205597, and additionally rejected under 35 U.S.C. 103 as being unpatentable over Brocard in view of Snow 6487847.
Regarding claim 1, Brocard teaches a fuel system (10) for an engine (12, 14; Figs 1-3, Fig 3 replacing a portion of Fig 1 in an embodiment, Col.6 ll.14-29), comprising: 
a first flow line (from aircraft fuel circuit 11 through pump 110/112 or 212 to check valve 202); 
an electrically driven startup pump (110/112 or 212 driven by electric motor 114 or 214) in fluid communication with the first flow line to provide a startup flow (Figs 1-3); 
a main flow line (from aircraft fuel circuit 11 through pump 100 to check valve 102); 
a main pump (100) in fluid communication with the main flow line to provide a main flow (Figs 1-3); and
a switching valve (arrangement comprising 102 and/or 202) connected to the first flow line and the main flow line (Figs 1-3), the switching valve configured to actuate between fluid communication with to 
In the embodiment of Fig 1, pump 110/112 provides fuel at startup (during which check valve 102 is closed because pump 100 has not developed cracking pressure) until pump 100 is capable of providing the requisite fuel pressure, at which point check valve 102 opens to facilitate fuel flow from pump 100 to 120, and pump 110/112 is shut-off. The fuel switching in this case is a preponderant transition from being supplied by pump 110/112 to being supplied by 100 by the natural pressure difference developed in the two lines. 
In the embodiment of Fig 3, pump 212 provides fuel at startup by passing through check valve 202 once cracking pressure is reached. As in Fig 1, check valve 102 is closed at startup because pump 100 has not developed cracking pressure. When pump 100 is capable of providing the requisite fuel pressure, check valve 102 opens to facilitate fuel flow from pump 100 to 120, and pump 212 is shut-off or flow is reduced to the point where check valve 202 closes. The fuel switching in this case is at first a preponderant transition from being supplied by pump 212 to being supplied by 100 by the natural pressure difference developed in the two lines; and this the fuel switch is then secured by the check valve 202 to prevent back flow and loss of pressure through pump 212. 
In addition to Brocard teaching the switching valve, Snow teaches how a combination of valves may be considered a single valve in a fuel system. 
That is, Snow teaches the combination of valves (e.g., 250, 256, 258, 274, 268, 260, 280, 264, 296, 294, 295, 293) may be considered a single valve (78).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the switching valve(s) of Brocard read on the recitation of a single switching valve, as taught by Snow (Figs 2 and 4). 

Regarding claim 2, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches an electric motor (114, 214) configured to drive the electrically driven startup pump (Figs 1-3).
Regarding claim 3, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches the electrically driven startup pump is a gear pump (110/112 in Fig 1), a centrifugal pump (212 in Fig 3), or a regenerative pump (Col.3 ll.1-4).
Regarding claim 4, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches a pressure regulating valve (116) in fluid communication with the electrically driven startup pump and configured for switching between a first position and a second position (opened and closed; Col.4 ll.54-58, Col.5 ll.2-12).
	Regarding claim 5, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches the switching valve is configured to switch between a first position (102 closed; or 102 closed and 202 open) wherein the switching valve selects the first flow line to pass the startup flow (Figs 1-3) and a second position (102 open; or 102 opened and 202 closed) wherein the switching valve selects the main flow line as a function of pressure differential between the main flow and the startup flow (when the main flow pressure meets and exceeds the startup pressure, the associated check valve switching occurs; Col.5 ll.9-10, 35-42 and Figs 1-3). 
	Regarding claim 6, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches when the startup flow is at a higher pressure than the main flow (i.e., at startup during period A of Fig 2), the switching valve is biased to the first position (102 is closed; or 102 is closed and 202 is open), wherein when the startup flow is at a lower pressure than the main flow (i.e. after 100 surpasses starting pressure in period B of Fig 2), the switching valve is biased to a second position (102 is opened; or 102 is opened and 202 is closed when pump 212 is shut off or turned down).
	Regarding claim 7, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches the main pump is a centrifugal pump (Figs 1, 3; Col.4 ll.25-26).
Regarding claim 9, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches a controller (115) configured to drive the electrically driven startup pump in a startup state of the engine (Col.5 ll.1-25).
	Regarding claim 10, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches the controller is configured to turn off the electrically driven startup pump when the switching valve transitions to or is in a second position (when valve 102 opens, pump 110/112 or 212 is stopped; Col.5 ll.30-47).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brocard in view of Snow.
Regarding claim 8, Brocard and Brocard in view of Snow teach all the limitations of the claimed invention as discussed above. Brocard further teaches the fuel system (10) receives fuel from an airplane fuel circuit (11) and it is noted that a pressure differential is required to produce a flow of fluid. 
Brocard and Brocard in view of Snow as discussed so far, does not teach a boost pump configured to provide a boost flow at a boost pressure to the electrically driven startup pump and the main pump.
However, Snow further teaches a boost pump (58) to provide fuel from aircraft fuel tanks (56) to a first and second pump (62, 94) of a fuel system (50). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a boost pump in the airplane fuel circuit as taught by Snow between the fuel tanks and the fuel system comprising the startup pump and the main pump in the system of Brocard and Brocard in view of Snow in order to provide the requisite pressure to facilitate flow from the airplane fuel circuit to the fuel system as required by Brocard (Col.4 ll.17-21) and taught by Snow (Fig 2, Col.4 ll.18-23).

Response to Arguments 
Applicant’s arguments filed 24 January 2022 have been carefully considered and were addressed in the rejections above at the relevant locations, but they are not persuasive. 
In Summary: 

However, the claim does not require that the valve allow flow through it in both positions. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0900-1500 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741